Citation Nr: 1016962	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  03-28 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to an increased (compensable) rating for 
scars, residuals of first and second degree burns, both hands 
and right cheek.


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
November 1971 to December 1975.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

The case was remanded by the Board in February 2006 and again 
in September 2008.


FINDINGS OF FACT

1.  The preponderance of the medical evidence of record does 
not show that the Veteran has a current diagnosis of PTSD 
that conforms to the criteria of DSM- IV.

2.  The Veteran has no evidence of a residual facial burn 
scar, including any objective characteristic of disfigurement 
of the head, face, or neck.  

3.  The Veteran has four reported scars identified at the 
December 2009 VA examination.  These scars were found to be 
superficial, stable, do not cause limited motion, are not 929 
sq. cm. or greater, and are not painful on physical 
examination.

4.  There were no findings of dermatitis or eczema.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the Veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125-4.130, 
Diagnostic Code 9411 (2009).

2.  The criteria are not met for a compensable rating for 
scars, residuals of first and second degree burns, of both 
hands and right cheek.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10; 4.118, DCs 7800-7806 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an increased-compensation claim, 38 U.S.C. 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate the claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability and the effect that such worsening or increase has 
on the claimant's employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 
1270 (Fed. Cir. 2009), the Federal Circuit vacated and 
remanded important respects of the Veterans Court's holding 
in Vazquez-Flores.  Significantly, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) 
need not be Veteran specific."  Similarly, "while a 
Veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as 
the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a Veteran of alternative diagnostic 
codes or potential "daily life" evidence, we vacate the 
judgments."   Id.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
August and October 2002, March and June 2006, September 2007, 
June and October 2008.  These letters informed him of the 
evidence required to substantiate his claim, and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the September 2007, and June and 
October 2008 letters complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claim.  And of equal or even greater significance, after 
providing that additional Dingess notice, the RO went back 
and readjudicated the Veteran's claim in the December 2009 
SSOC - including considering the additional evidence 
received in response to that additional notice.  See again, 
Mayfield IV and Prickett, supra.  So the timing defect in the 
notice has been rectified.  It follows that a prejudicial 
error analysis by way of Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) is simply not warranted here.  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO/AMC obtained his service treatment records 
(STRs), service personnel records (SPRs), VA treatment 
records, and at the Board's remand request arranged for VA 
compensation examinations to assess the severity of his scars 
and also for a medical nexus opinion concerning the cause of 
his claimed PTSD - including, in particular, in terms of 
whether it is attributable to his military service.  However, 
the December 2009 VA examiner found the Veteran's psychiatric 
symptoms do not meet PTSD diagnostic criteria.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Moreover, the record is inadequate 
and the need for a more contemporaneous examination occurs 
only when the evidence indicates the current rating may be 
incorrect.  38 C.F.R. § 3.327(a) (2009).  Here, the VA 
compensation examination of the Veteran's service-connected 
scars was in December 2009, so relatively recently.  
Consequently, another examination to evaluate the severity of 
the Veteran's scars is not warranted because there is 
sufficient evidence, already of record, to fairly decide this 
claim insofar as assessing the severity of the condition.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  The Board is therefore 
satisfied that VA has provided all assistance required by the 
VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis-Entitlement to Service Connection for PTSD

The Veteran asserted, in an October 2002 statement, that he 
has PTSD as a result of putting out a fire aboard a barge on 
a river near Memphis while serving aboard a buoy tender.  

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.
To establish entitlement to service connection, there must 
be:  (1) a medical diagnosis of a current disability; 
(2) medical or, in certain cases, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996).  

To establish entitlement to service connection for PTSD, in 
particular, there must be:  (1) medical evidence diagnosing 
this condition in accordance with 38 C.F.R. § 4.125(a) 
(i.e., DSM-IV); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 
(3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).  See 38 C.F.R. § 3.304(f).  The Court has taken judicial 
notice of the mental health profession's adoption of the DSM-
IV as well as its more liberalizing standards to establish a 
diagnosis of PTSD.  The Court acknowledged the change from an 
objective "would evoke . . . in almost anyone" standard in 
assessing whether a stressor is sufficient to trigger PTSD to 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, 
helplessness, or horror).  Thus, as noted by the Court, a 
more susceptible person could have PTSD under the DSM-IV 
criteria given his or her exposure to a traumatic event that 
would not necessarily have the same effect on "almost 
everyone."  Cohen, 10 Vet. App. at 140-141.

Here, however, the preponderance of the medical evidence of 
record does not show that the Veteran has a current diagnosis 
of PTSD that conforms to the criteria of DSM-IV.  38 C.F.R. § 
4.125.  

The Veteran's service treatment records are negative for any 
diagnosis of a psychiatric disorder.  After separation from 
military service, VA treatment records contain both negative 
and positive PTSD screens, but significantly, fail to 
diagnose the Veteran with PTSD according to the DSM-IV 
diagnostic criteria. 

Further, the Veteran was afforded a VA examination in 
December 2009 and the examiner specifically found that his 
symptoms do not meet the DSM-IV diagnostic criteria for a 
PTSD diagnosis.  This is highly probative evidence against 
his claim.  This examination report appeared to be very 
thoroughly conducted, with sound basis for the stated 
rationale, such as independent interview and examination.  
Further, the examiner reviewed the claims file, including VA 
treatment records and STRs.  The examiner noted that 
"[w]hile the Veteran reports he has thoughts about the barge 
fires, these do not appear to be significantly upsetting and 
distressing intrusive memories, nor did he describe any 
significant distressing cues, triggers or reminders nor did 
he describe avoidance behavior...Overall, the Veteran reports 
the main thing that is bothering him is that he does not want 
to go back to prison but is having current financial stress 
and could never stand to be "broke" and has always been 
tempted to steal to remedy this condition...Again, these 
symptoms seem to be quite appropriate for the situation and 
do not appear to constitute a mental health disorder."

Rather, the examiner diagnosed an antisocial personality 
disorder, and not PTSD.  According to VA regulations under 38 
C.F.R. §§ 3.303(c) and 4.127, a personality disorder cannot 
be service connected.

The Veteran's statements alone are not sufficient to prove 
that he has a current diagnosis of PTSD that conforms to DSM- 
IV criteria.  As a layperson, he is competent to describe his 
symptoms from his psychiatric disorder.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  However, 
medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is a layperson, and not a physician, he is 
not competent to make a determination that he has a current 
diagnosis of PTSD.  See 38 C.F.R. § 3.159(a) (2009).  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  In this case, the medical evidence of record does not 
show that the Veteran has a current diagnosis of PTSD.  As 
such, service connection for PTSD is not warranted.

It is also worth mentioning that VA treatment records and the 
recent VA examination show no other confirmed diagnoses for 
an Axis I acquired psychiatric disorder, especially one 
linked to the Veteran's military service, including to any 
specific incident or event in service that he thought 
particularly traumatic or stressful.  See Clemons v. 
Shinseki, 23 Vet App 1 (2009) (the scope of a mental health 
disability claim includes any mental disability 
that reasonably may be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  And again, a personality disorder is 
not entitled to compensation for VA purposes.

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
PTSD.  So there is no reasonable doubt to resolve in the 
Veteran's favor, and this claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Analysis-Entitlement to a Compensable Rating for 
Scars, Residuals of First and Second Degree Burns, Both Hands 
and Right Cheek

As brief history, STRs show that in December 1972, he was 
treated for first and second degree burns on the backs of 
both hands, and second degree burns on the right side of his 
face, after a flash fire started as he was pouring gasoline 
into his car's carburetor.  In August 1976, the RO granted 
service connection for scars, residuals of first and second 
degree burns, both hands and right cheek, based on these 
burns.  

The Veteran now seeks a rating higher than 0 percent 
(compensable) rating for his service-connected scars, 
residuals of first and second degree burns, both hands and 
right cheek.  This disability is rated under 38 C.F.R. 
§ 4.114, DC 7802 (2008), for scars other than the head, face, 
or neck, that are superficial and that do not cause limited 
motion.

He is not appealing his initial rating assigned in a previous 
rating decision, so the present level of disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, that said, the Court recently held that in 
determining the "present level" of a disability for any 
increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed - so in this case, April 2000 - until VA makes a 
final decision on the claim.  Id.  

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, this doubt will 
be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  
The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
irrespective of whether they were expressly raised, as well 
as the entire history of the Veteran's disability in reaching 
its' decision.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

38 C.F.R. § 4.118, , Diagnostic Code 7800 (2008) provides 
that:
A compensable (10 percent) disabling rating is warranted for 
a skin disorder with one characteristic of disfigurement of 
the head, face, or neck.  
Under Note (1) of DC 7800, the 8 characteristics of 
disfigurement, for purposes of evaluation under 38 C.F.R. § 
4.118, are: 
(1) scar 5 or more in. (13 or more cm.) in length, 
(2) scar at least one-quarter in. (0.6 cm.) wide at widest 
part, 
(3) surface contour of scar elevated or depressed on 
palpation, 
(4) scar adherent to underlying tissue, 
(5) skin hypo-or hyper-pigmented in an area exceeding 6 sq. 
in. (39 sq. cm.), 
(6) skin texture abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding 6 sq. in. (39 sq. cm.), 
(7) underlying soft tissue missing in an area exceeding 6 sq. 
in. (39 sq. cm.), 
(8) skin indurated and inflexible in an area exceeding 6 sq. 
in. (39 sq. cm.).

Note (2) to Diagnostic Code 7800 provides that tissue loss of 
the auricle is to be rated under Diagnostic Code 6207 (loss 
of auricle), and anatomical loss of the eye under Diagnostic 
Code 6061 (anatomical loss of both eyes) or Diagnostic Code 
6063 (anatomical loss of one eye), as appropriate.  
Note (3) provides that unretouched color photographs are to 
be taken into consideration when rating under these criteria.  
38 C.F.R. § 4.118. 

Moreover, other pertinent skin disability criteria provide 
that a compensable disability rating is warranted for a scar 
that is deep or that causes limited motion in an area or 
areas exceeding 6 square inches (39 square centimeters) (DC 
7801); for a superficial scar that does not cause limited 
motion but which covers an area of 144 square inches (929 sq. 
cm.) or greater (DC 7802); for an unstable, superficial scar 
(DC 7803); for a superficial scar that is painful on 
examination (DC 7804); or for a scar that causes limitation 
of function of the affected part (DC 7805).  38 C.F.R. § 
4.118, DCs 7801, 7802, 7803, 7804, 7805 (2008).

Diagnostic Code 7806 provides ratings for dermatitis or 
eczema.  A compensable (10 percent) rating requires that at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas be affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs be 
required for a total duration of less than six weeks during 
the past 12-month period.  38 C.F.R. § 4.118, DC 7806 (2008).  
In the alternate, dermatitis or eczema can also be rated 
under either the criteria for disfigurement of the head, 
face, or neck (Diagnostic Code 7800) or scars (Diagnostic 
Codes 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  38 C.F.R. § 4.118. 

The schedular criteria by which skin disorders are rated were 
recently revised again, effective from October 23, 2008, so 
that it more clearly reflects VA policies concerning the 
evaluation of scars.  73 Fed. Reg. 54,708-54,712 (September 
23, 2008).  Because these modifications were expressly made 
applicable only to claims filed on or after the effective 
date, they do not appear pertinent to the pending claim, 
which was received by VA in 2001, several years prior to the 
regulatory changes.  

The Board observes that there is simply no medical evidence 
during the applicable period of appeal that warrants a rating 
higher than currently assigned, under any of the applicable 
skin disorder rating criteria.  

The most important competent evidence of record is the 
December 2009 VA compensation examination, which specifically 
assessed the severity of his various scars.  The Veteran 
reported scar #1 as a burn scar on his head, face, or neck, 
but the examiner objectively found he had no evidence of 
residual facial burn scar.  This measured 0cm x 0cm.  He 
showed none of the eight characteristics of disfigurement, so 
a compensable rating is not available under DC 7800, for 
disfigurement of the head, face, or neck.  See Note (1) of DC 
7800.
Specifically the scar was not 13 or more cm. in length (0cm 
length) or at least 0.6 cm. wide (0 cm width).  There was no 
surface contour of scar elevated or depressed on palpation 
(examiner noted that contour is not elevated or depressed); 
no adherent to underlying tissue (superficial and not 
adherent to underlying tissue); no skin hypo-or hyper-
pigmented in an area exceeding 39 sq. cm. (no hypo-or hyper-
pigmentation); no skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding 39 sq. cm. (no 
inflammation, edema, keloid formation, or abnormal texture); 
no underlying soft tissue missing in an area exceeding 39 sq. 
cm. (no underlying soft tissue loss); or any skin indurated 
and inflexible in an area exceeding 39 sq. cm. (skin not 
durated or inflexible).  There were no other scars or areas 
of disfigurement identified on his head, face, or neck.

All of his four reported scars were noted to be superficial 
and do not cause limitation of motion, meaning a compensable 
rating is not warranted under DC 7801.  As there is simply no 
medical evidence that any of his scars limit motion, this 
also precludes a higher rating under DC 7805.  Scar #2 on his 
right hand measured 0cm x 0cm, and was found objectively with 
no residual scar to the right hand.  Scar #3 on his left hand 
measured 1mm x 3.5cm, found as a residual superficial 
laceration scar to the back of his hand.  Scar #4 on the back 
of his left hand measured 2cm x 7mm, found objectively as a 
superficial scar to the back of his left hand.  So, even the 
largest scars (scar #3 and #4) were actually far less in size 
than the 929 sq. cm. required for a compensable rating under 
DC 7802, for large superficial scars.  

On further review of the December 2009 VA examination report, 
DC 7803 cannot provide him a compensable rating, as the 
December 2009 VA examiner found no unstable scars.  No scars 
were painful on physical examination, so a compensable rating 
is also not warranted under DC 7804.  There further do not 
appear to be any findings of eczema or dermatitis, precluding 
consideration of DC 7806.  In addition, a review of the other 
competent evidence available in the VA treatment records also 
fails to produce any findings that might avail the Veteran of 
a compensable rating under 38 C.F.R. § 4.118, DC 7800-7806 
(2008).  

No other diagnostic codes are available that might provide 
the Veteran a compensable rating for these scars.  See also 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  

In addition to the medical evidence, the Board has considered 
the Veteran's personal assertions in support of his claim.  
He is competent, as a layman, to report on that as to which 
he has personal knowledge, such as the existence of skin 
symptoms and scars, such as his reported sensations of pain, 
burning, numbing, and tingling, and difficulty gripping with 
his right hand.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  As a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative (persuasive) opinion on a medical matter, 
especially the severity of his service-connected skin 
disorder.  Rather, this of necessity, requires appropriate 
medical findings regarding the extent and nature of his 
scars.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007).  

The Board cannot otherwise "stage" the Veteran's rating 
under Hart.  His skin disability has never been more than 0 
percent disabling at any time since April 2000 (one year 
prior to filing his current claim).  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  As the preponderance of the 
evidence is against the Veteran's claim for compensable 
ratings for his service-connected scars, the "benefit-of-
the-doubt" rule is not applicable, and the Board must deny 
the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2009).  The Board 
finds no evidence that the Veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 0 percent schedular rating.  See 
38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Further, there is no 
evidence of any other exceptional or unusual circumstances, 
such as frequent hospitalizations, to suggest he is not 
adequately compensated for this disability by the regular 
rating schedule.  His evaluation and treatment has been 
primarily-if not exclusively, on an outpatient basis, not as 
an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 
(August 16, 1996).


ORDER

Service connection for PTSD is denied.

A compensable disability rating for scars is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


